Title: Report on Disbursements by the Department of War, 7 December 1792
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department,December 7th 1792.[Communicated on December 7, 1792]
[To the Speaker of the House of Representatives]
Sir,

I have the honor herewith to transmit certain Statements, pursuant to a resolution of the House of Representatives of the 13th ultimo, relative to the disbursements made by the department of War; Also, copy of a letter from the Comptroller of the Treasury on the subject; and to be, with perfect respect, Sir, Your most obedient servant

Alexander Hamilton,Secry. of the Treasry.
The Honorable The Speakerof the House of Representatives

